Citation Nr: 1735721	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial disability rating for degenerative arthrosis of the left foot, residual of excision of exostosis, left first metatarsal-tarsal joint, rated as 10-percent disabling prior to May 23, 2016, and 20-percent disabling thereafter (excluding the periods from September 8, 2006 to December 1, 2006 and December 7, 2007 to March 1, 2008, during which a 100-percent rating was assigned pursuant to 38 C.F.R. § 4.30).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral eye condition.

5.  Entitlement to service connection for a skin condition, to include pseudofolliculitis barbae.

6.  Entitlement to service connection for a genitourinary condition, to include proteinuria and renal failure.

7.  Entitlement to service connection for osteoarthritis and degenerative arthritis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a right ankle strain, to include as secondary to service-connected degenerative arthrosis of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to January 1980 and from January 1980 to August 1980.  The Board notes that the Veteran's second period of active duty was originally determined to be dishonorable, for purposes of entitlement to VA benefits.  However, a November 2008 Administrative Decision determined that both of the Veteran's periods of active duty are considered honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, March 2009, and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that while the Veteran initially submitted a claim for service connection for PTSD and depression, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  As such, the claim has been characterized as for an "acquired psychiatric disorder," as indicated on the title page.

The issues of entitlement to an increased initial rating for degenerative arthrosis of the left foot and entitlement to service connection for an acquired psychiatric disorder, a back condition, a bilateral eye condition, a skin condition, a genitourinary condition, osteoarthritis and degenerative arthritis, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle strain is causally related to his service-connected degenerative arthrosis of the left foot.


CONCLUSION OF LAW

The criteria for service connection for right ankle strain, on a secondary basis, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right ankle disability is causally related to his service-connected left foot disability.  In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The facts may be briefly summarized as follows.  The Veteran filed his claim for service connection for "right ankle problems" in June 2009.  He reported pain and instability in his right ankle which he claimed was due to "overuse of my right ankle from the injury to my [service-connected] left foot."  During a VA examination in October 2009, he again reported constant severe right ankle pain and swelling.  The examiner diagnosed the Veteran with right ankle strain but opined that this condition was "not likely related to his left ankle condition," but was rather attributable to overuse.

The Veteran underwent another VA examination in November 2014.  After reviewing the record, the examiner opined that the Veteran's right ankle strain was at least as likely as not proximately due to or the result of the Veteran's service-connected left foot disability.  The examiner explained that the Veteran had a long history of altered or abnormal gait pattern due to his left foot condition, and that this could have resulted in increased stress on his right lower extremity.

In light of the conflicting medical evidence discussed above, and taking into consideration the Veteran's lay contentions, the Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran's right ankle strain is causally related to his service-connected left ankle disability.  Service connection for a left ankle strain, on a secondary basis, is therefore warranted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a right ankle strain is granted.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Federal Records

In a July 2016 Statement in Support of Claim, he requested that VA retrieve medical records from Maxwell Air Force Base (AFB) during the period from January 2008 to December 2016 pertaining to his left foot.  On review, however, it does not appear that these records have been obtained.  In addition, the Board notes that the most recent VA outpatient records available are from September 2016, despite the fact that the Veteran has received ongoing care at VA facilities for many years.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Here, as the missing records identified above are likely relevant in determining the nature and etiology of all of the claims on appeal, the Board finds that a remand is required in order to obtain them.  See 38 U.S.C.A. § 5103A; Sullivan, 815 F.3d at 793.

Acquired Psychiatric Disorder (including PTSD and Depression)

The record demonstrates that the Veteran has been diagnosed with a variety of psychiatric disorders, including PTSD and depression.  He contends that his psychiatric symptoms originated in service.

The Board notes that there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.

With respect to PTSD, further attempts must be made to corroborate the Veteran's reported in-service stressor/s.  The record includes a "formal finding documenting a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD," dated in February 2009, which indicates that the Veteran did not respond to the RO's request for stressor information.  Since that time, however, the Veteran has provided information pertaining to his stressors.  Specifically, he has reported that he lost a cousin in January 1977, following which he experienced symptoms of insomnia, cold sweats, nightmares, anxiety, depression, auditory hallucinations, paranoia, and memory loss.  See June 2015 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD).  To date, the AOJ has taken no steps to verify the Veteran's claimed stressor.  A remand is required so that the appropriate actions can be taken in light of the above.

When the above development has been accomplished, the AOJ should schedule a VA psychiatric examination in order to clarify the Veteran's psychiatric diagnoses and evaluate him under the DSM-V diagnostic criteria.  See 38 C.F.R. §§ 3.404(f), 4.125(a).  After examining the Veteran, the examiner should determine whether the Veteran has a diagnosis of PTSD; identify any other psychiatric disorders; and clarify whether such disorders manifested in service or are otherwise related to service.  The examiner must be instructed that only in-service events that have been verified by the AOJ, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

Remaining Service Connection Claims

The Veteran contends that his diagnosed back, eye, skin, and genitourinary conditions (to include osteo- and degenerative arthritis, pseudofolliculitis barbae, proteinuria, and renal failure), as well as his hypertension, are related to service.  A review of the lay and medical evidence of record reveals that he has been treated for these conditions during the pendency of his appeal; however, he has not been afforded VA examinations for the purpose of evaluating a possible nexus to service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In light of the missing medical records discussed above and the Veteran's lay contentions that these conditions are linked to service, the Board agrees with the Veteran's representative (as noted in the May 2017 Informal Hearing Presentation) that VA examinations should be afforded.  Moreover, the Board lacks the medical expertise to evaluate the Veteran's contentions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from September 2016 to the present.

2.  Obtain outstanding medical records from Maxwell AFB pertaining to the Veteran.  See July 2016 Statement in Support of Claim.

3.  Make reasonable attempts to verify the stressor/s cited by the Veteran, specifically pursuant to his June 2015 VA Form 21-0781.

4.  After directive (3) has been accomplished, have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include (but not limited to) PTSD and depression.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed back condition, to include osteoarthritis and degenerative arthritis.

After reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's back condition, to include osteoarthritis and/or degenerative arthritis, was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

6.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed bilateral eye condition, to include glaucoma.

After reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's bilateral eye condition, to include glaucoma, was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.  Specifically consider the Veteran's contention that he developed his eye condition as a result of exposure to gunpowder in service.  See February 2008 Statement in Support of Claim.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

7.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed skin condition/s, to include pseudofolliculitis barbae.

After reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's skin condition, to include pseudofolliculitis barbae, was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.  Specifically discuss the documented in-service treatment of pseudofolliculitis barbae in May and October 1979 and April 1980.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

8.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed genitourinary condition/s, to include proteinuria and/or renal failure.

After reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's genitourinary condition/s, to include proteinuria and/or renal failure, was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

9.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed hypertension.

After reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or permanently aggravated by his service-connected PTSD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

10.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


